Citation Nr: 0940226	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
April 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability.  This case was before the Board in 
February 2004 and again in November 2007, and was remanded on 
each occasion for additional development and/or to ensure due 
process.  

The Board notes that by rating action dated May 2009, the RO 
granted a total rating, effective April 1, 2009.  Since the 
Veteran had previously perfected an appeal on the denial of 
TDIU in the 2002 July rating, the issue of entitlement to a 
total rating prior to April 1, 2009 remains pending.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the Board points out that its November 2007 decision 
denied claims for increased ratings for diabetes mellitus and 
erectile dysfunction.  The Appeals Management Center (AMC) 
improperly issued a supplemental statement of the case that 
addressed those increased rating claims.  However, as the 
Board has addressed those issues in a final decision no 
further Board action is required.  38 C.F.R. § 20.1100 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran appealed a July 2002 denial of 
entitlement to a total rating based on individual 
unemployability (TDIU).  The RO's grant of that benefit 
effective April 1, 2009 does not resolve the issue of 
entitlement to a TDIU prior to that date, which the RO 
continued to deny.  The Board observes that following its 
November 2007 remand, extensive medical records were 
received, including some dating from 2005, prior to the 
effective date of the award.  However, a supplemental 
statement of the case addressing this evidence was not 
furnished to the Veteran.  See 38 C.F.R. § 19.31 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental 
statement of the case that considers all 
evidence received subsequent to the 
Board's November 2007 determination with 
regard to the issue of entitlement to TDIU 
prior to April 1, 2009.  If the claim is 
not granted, the Veteran and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


